Exhibit 10.1

TERMS OF FARM-OUT AGREEMENT



This Agreement shall set forth the terms and conditions of the FARM-OUT
AGREEMENT entered into on the 14th day of October 2014 by and between the
following parties for the consideration stated herein:

 

First Party: Northern Minerals & Exploration Ltd., a public Corporation,
registered and existing under the laws of Nevada, USA with offices located at
1301 Avenue M, Cisco, Texas, hereinafter referred to as Lessee.

 

Second Party: Cooper Basin Oil & Gas Inc., a private Corporation, registered and
existing under the laws of Texas, USA with offices located at 1208 West 13th
Street, Cisco, Texas 76437, hereinafter referred to as Lessor.

 



WHEREAS Lessor has good and valuable title to the oil and gas lease identified
as follows and more fully described in EXHIBIT I:

 

Coleman County Multiple Oil & Gas:

 

•3 fully equipped wells

•Production flow lines

•Tank battery – two 210 BBL tanks with Separator

•Producing intervals – Morris Sand and Gray Sand

•Local operator engaged

•206.5 acres, more or less, in the lease – See Exhibit I for description of
lease

•The lease has royalties totaling 25% on the lease

 

Lessee agrees to acquire a seventy-five percent (75%) of the working interest in
the lease, including the wells and equipment, from Lessor by causing and/or
conducting the following on the acreage/wells stated above:

 

•Bring the existing three wells back into production

oRe-Work two of the wells and place back into production

oRe-Complete well in the Gray Sand and place back into production

•Pay $50,000 in cash

•Cause the issuance of 2,000,000 restricted shares of the Lessee’s common stock
to be issued to Lessor or Lessor’s designee

 

Upon achieving payout, recapturing the investment and expenditures on the lease,
Lessee’s seventy-five percent (75%) working interest will be reduced to
sixty-seven and one half percent (67.5%).

 



 

 



 

Page Two

Terms of Farm-Out Agreement

October 14, 2014

 

 

Lessee agrees that any subsequent work to be performed on the lease following
the re-working of two wells and the re-completion of the third well and placing
them back into production will be conducted on the following basis:

 

•The Lessee will have the right to earn a 75% WI (67.5% WI after payout) in
further wells on the lease by funding the work to either place into production
or plug and abandon the J.E. Richey #2, and subsequently subject to the terms of
the operation agreement, fund 100% of the drilling and completion costs of any
initial new well on the lease;

 

•Any subsequent re-working, re-completions, operations and new drilling after
funding the above subject to the terms of the operating agreement will be borne
by the working interest holders on a pro rata basis.

 



Lessee acknowledges and accepts the engagement of J.V. Rhyne as the initial
operator of the lease. Lessee agrees to enter into a standard operating
agreement (AAPL Form 610) with J.V. Rhyne.

 

Lessee further agrees that any failure to meet the work commitments as stated
herein will result in a forfeiture of the un-earned portion of the lease. In
this event each well will hold only the acreage as allocated by the field rules
set forth by the RRC.

 

LESSOR’S WARRANTIES AND REPRESENTATIONS:

 

To the best of Lessor’s knowledge, there is no existing or threatened
litigation, arbitration or administrative proceedings relating to these two
leases being conveyed to Lessee;

 

Lessor is not in violation of any existing laws, rules or regulations of the
Railroad Commission of Texas (“RRC”).

 

Lessor has not entered into, or agreed to enter into, any agreement, arrangement
or understanding with any third party relating to these two leases which may
preclude Lessee from earning the Lessee’s Interest under this Agreement.

 

Lessor acknowledges that there are no environmental or other liabilities, claims
or circumstances relating to the conduct of oil and gas operations on either of
these two leases and are in good standing with the RRC.

TIME

Time shall be of the essence as regards the provisions of this Agreement, both
as regards the times and periods mentioned herein and as regards any times or
periods which may, by agreement between the Parties, be substituted for them.

 

2

 



 

 

Page Three

Terms of Farm-Out Agreement

October 14, 2014

 

 

ENTIRE AGREEMENT

 



This Agreement supersedes any previous written or oral agreement between the
Parties in relation to the matters dealt with in this Agreement and contains the
whole agreement between the Parties relating to the subject matter of this
Agreement at the date hereof to the exclusion of any terms implied by law which
may be excluded by contract. Each of the Parties acknowledges that it has not
been induced to enter into this Agreement by any representation, warranty or
undertaking not expressly incorporated herein. So far as permitted by law and
except in the case of fraud, each Party agrees and acknowledges that it’s only
right and remedy in relation to any representation, warranty or undertaking made
or given in connection with this Agreement shall be for breach of the terms of
this Agreement to the exclusion of all other rights and remedies (including
those in tort or arising under statute).

 

AMENDMENT: 

 

Save as otherwise expressly provided herein, no modification, amendment or
waiver of any of the provisions of this Agreement shall be effective unless made
in writing specifically referring to this Agreement and duly signed by both
Parties.

 

GOVERNING LAW:

 

This Agreement shall be governed by, construed, interpreted and applied in
accordance with the laws of Texas.

 

SUCCESSORS AND ASSIGNS

 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Parties.

 

COUNTERPARTS:

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

NORTHERN MINERALS & EXPLORATION LTD. (LESSEE)

 



/s/ HOWARD SIEGEL

 





Howard Siegel, President & Sole Director

 

COPPER BASIN OIL & GAS INC. (LESSOR)

 

/s/ BRUCE SMITH

 



Bruce Smith, President

 



3

 

 




EXHIBIT I

 

Legal Description:

 

The Oil and Gas Lease known as the J.E. Richey Lease covering a total of 206.5
acres, more or less is more fully described as follows:

 

The North 145 acres of Subdivision Four (4) and the South 61.5 acres of
Subdivision Three (3), Abstract 453, Hamilton Kegan Survey 520, Coleman County,
Texas.